This office action is in response to the amendments filed on 02/16/2021. Claims 1-20 remain cancelled, claims 21-40 are currently pending in the application. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Allowable Subject Matter
Claims 21-40 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 21, and 31 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the 

Claim 21, 31: “…generating a statistical model of the operational data based on a predetermined set of controller functionalities, wherein the statistical model is based on time-based analysis of at least one of  an activity frequency pattern of the memory activity or an execution path of software on the plurality of controllers; receiving live, runtime updates from the plurality of controllers in the communications network; comparing the live, runtime updates to the statistical model to identify at least one deviation of the monitored controller; identifying, based on the comparison of the live, runtime updates to the statistical model, an error of the monitored controller; -2-Application No.: 16/655,526 Attorney Docket No.: 14084.0013-01000determining a probability of downtime for the plurality of controllers based on the operational data and the live, runtime updates; and sending a report based on the live, runtime updates, the report identifying the monitored controller and the identified error..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Acharya teaches a method for Updating Software in a Vehicle in which, a server may send the update software to one or more electronic devices in the vehicle. The server may receive the capabilities of the electronic devices in the vehicle, such as the memory, computational, security capabilities, or the like, and tailor the sending of the software update based on the capabilities of the electronic devices.

Reference Lemey teaches techniques and computing devices for mitigating return-oriented programming (ROP) attacks are described. A hardened stack and an unhardened stack are provided. The hardened stack can include indications of return addresses while the unhardened stack can include all other memory allocations. A stack hardening instruction can be inserted before unhardened instructions (e.g., instructions that are themselves not authorized to access the hardened stack).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114